Citation Nr: 1628097	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1959 to November 1985.  He died in September 2012, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge at a Board hearing in September 2014.  A transcript is of record.  Subsequent to the hearing, the appellant submitted additional evidence along with a waiver of initial RO consideration of the evidence.


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection was established for nephrolithiasis (kidney stones), impairment of lower leg (tibia and fibula), urinary condition, and benign growths of the skin.

2.  The Veteran died on September [redacted], 2012.

3.  The Veteran's death certificate lists aspiration, wound dehiscence, and advanced gastric cancer as the cause of death.

4.  A private medical opinion has linked the Veteran's gastric cancer to the circumstances of his service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312.  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id. 

During the Veteran's lifetime, service connection was established for nephrolithiasis (kidney stones), impairment of lower leg (tibia and fibula), urinary condition, and benign growths of the skin.  The Veteran's death certificate reflects that he died in September 2012; the cause of his death was identified as aspiration, wound dehiscence, and advanced gastric cancer.  The appellant contends that exposure to herbicides during service in Vietnam was the underlying cause of the Veteran's death.  

The Veteran served (among other places) in Vietnam during the Vietnam War.  See Veteran's DD-214 and Service Treatment Records.  The Board therefore presumes that the Veteran was exposed to an herbicide agent during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  See 38 C.F.R. § 3.307(a)(6)(ii).

In an August 2015 letter, a private oncologist opined that the Veteran's stomach cancer was most likely due to his exposure to Agent Orange during his service in Vietnam.  The Board finds the opinion of the oncologist highly probative because he provided a cogent rationale for the opinion, citing the Veteran's relevant medical history and research regarding a link between stomach cancer and herbicide agents (particularly TCDD).  The above medical opinion is not contradicted by any other medical opinion of record.  

Thus, resolving any reasonable doubt in the appellant's favor, the Board finds that gastric cancer of service origin caused or contributed substantially or materially to the Veteran's death.  Therefore, entitlement to service connection for the cause of the Veteran's death is established.



ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


